FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                            INDEX NO. 62815/2019
NYSCEF DOC. NO. 1 Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 1 of 44NYSCEF: 08/20/2019
                                                                      RECEIVED




          SUPREME                  COURT               OF THE               STATE           OF         NEW YORK
          COUNTY                OF WESTCHESTER
          -----------------------------------------------------------------------------X                                                                    Index         No.:
          SEAN          BOYLE,
                                                                                                                                                            SUMMONS
                                                                                          Plaintiff,
                                                                                                                                                            Plaintiff           designates
                                                                                                                                                            WESTCHESTER                       COUNTY
                         -against-                                                                                                                          as the        place         of   trial


                                                                                                                                                            The       basis       of jurisdiction                  is:

          NORTH               SALEM                CENTRAL                  SCHOOL               DISTRICT                                                   DEFENDANT'S                      ADDRESS

          and     PUTNAM-NORTHERN                                         WESTCHESTER
          BOARD               OF COOPERATIVE                                EDUCATIONAL                                                                     Defendant's                 Address             is:
          SERVICES                   a/lda         BOCES,                                                                                                   230       JUNE        ROAD
                                                                                                                                                            NORTH              SALEM,          NEW YORK                  10560

                                                                                          Defendants.
          ---------------------------------------------------------------------------X
          TO THE             ABOVE-NAMED                        DEFENDANTS:



                         YOU         ARE       HEREBY             SUMMONED                  to   answer          the      complaint              in this           action,        and        to serve         a copy           of

          your      answer,           or if the         complaint                is not     served        with         this     summons,               to     serve          a notice         of      appearance               on        the
          plaintiffs'
                               attorneys             within        twenty          (20)       days       after    the         service       of this          summons                  exclusive            of the        day        of

          service,           where       service           is made          by     delivery            upon      you      personally             within             the      state,      or within            thirty      (30)
          days       after     completion                  of   service          where        service         is made           in    any      other        manner.               In    case         of   your      failure          to
          appear        or answer,                 judgment          will        be taken         against         you         by     default      for        the      relief      demanded                 in the
          complaint.


          Dated:         White         Plains,         New        York
                         August              16,    2019


                                                                                                                                         MEAGHER                          & MEAGHER,                             P.C.
                                                                                                                                         Attorneys              for       Plaintiff
                                                                                                                                         111      CHURCH                  STREET
                                                                                                                                         WHITE              PLAINS,            NEW YORK                   10601

                                                                                                                                         (914)         328-8844




          SEE        RIDER




                                                                                                       1 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                            INDEX NO. 62815/2019
NYSCEF DOC. NO. 1 Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 2 of 44NYSCEF: 08/20/2019
                                                                      RECEIVED




                                                                      RIDER


          TO:   NORTH           SALEM         CENTRAL
                SCHOOL           DISTRICT

                230     June    Road
                North      Salem,       New   York   10560


                PUTNAM-NORTHERN                      WESTCHESTER
                BOARD           OF COOPERATIVE
                EDUCATIONAL                   SERVICES       a/k/a   BOCES
                200     Boces       Drive
                Yorktown         Heights,      New   York    10598




                                                                     2 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                      INDEX NO. 62815/2019
NYSCEF DOC. NO. 1 Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 3 of 44NYSCEF: 08/20/2019
                                                                      RECEIVED




          SUPREME                  COURT             OF THE             STATE              OF         NEW YORK
          COUNTY                OF WESTCHESTER
          ------------------------------------------------------------------X

          SEAN           BOYLE,                                                                                                                          Index      No.:



                                                                                         Plaintiff,                                                      VERIFIED                 COMPLAINT



                                        -against-




          NORTH              SALEM             CENTRAL                  SCHOOL                  DISTRICT

          and     PUTNAM-NORTHERN                                      WESTCHESTER
          BOARD              OF COOPERATIVE                               EDUCATIONAL
          SERVICES                 a/k/a      BOCES,


                                                                                         Defendants.
          ------------------------------------------------------------------X



                         Plaintiff,         above         named,          as for         his    Verified              Complaint,              through        his     attorneys,           MEAGHER


          & MEAGHER,                       P.C.,      upon        information                  and    belief,          alleges        the     following:


                                                           AS AND                FOR           A FIRST                CAUSE             OF      ACTION


                         FIRST:                                                                        At       all    times         hereinafter           mentioned,              the    Defendant,

                                                                                                                                                                                  DISTRICT,"
          NORTH              SALEM             CENTRAL                  SCHOOL                  DISTRICT,                   hereinafter            the     "SCHOOL


          was      and      continues           to be       situated            in the      County          of        Westchester,              State      of New          York,         located      at 230



          June      Road,         North        Salem,         New        York        10560.


                         SECOND:                                                                       At       all    times         hereinafter           mentioned,              the    Defendant



          PUTNAM-NORTHERN                                     WESTCHESTER                              BOARD                OF COOPERATIVE                             EDUCATIONAL


          SERVICES,                   hereinafter           "BOCES",                was        and     continues               to be        situated       in the      County            of



          Westchester,                State      of New          York,          located          at 200         Boces          Drive,         Yorktown             Heights,         New        York



          10598.


                         THIRD:                                                                        Upon            information              and      belief,      at all      times       hereinafter



          mentioned,              the     Defendant,              SCHOOL                 DISTRICT,                    was      and      continues          to be      a public           school,




                                                                                                      3 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                              INDEX NO. 62815/2019
NYSCEF DOC. NO. 1 Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 4 of 44NYSCEF: 08/20/2019
                                                                      RECEIVED




          and/or         the      governing              body         of   a public          school,           duly       organized               and        existing          under       the    laws     of the


          State      of New           York.


                          FOURTH:                                                                          Upon           information                  and         belief,      at all    times       hereinafter



          mentioned,               the     Defendant,                 BOCES,              was       and     continues              to be a public                     entity     duly      organized           and



          existing         under          the     laws      of       the   State          of New          York.


                          FIFTH:                                                                           The         summons              and            complaint           in this      action       has   been


          filed      and       served          within       the       statute        of    limitations             for     commencement                             of an action           under       GML


          §50-e       and         Education              Law         §3813-2,             as amended               by      the     Child         Victims              Act      enacted        and     signed


          into     law      on     February              14,        2019      (S.    2440          and    A.      2683).


                          SIXTH:                                                                           The         provisions               of     Section           1602        of the      CPLR       do not



          apply       to the        within         action            including            nondelegable                   duty      and/or            the     doctrine          of    Respondeat


          Superior.


                          SEVENTH:                                                                         Plaintiff             brings         this        suit     within         the   extended        time


          period         as provided               for    in        Section         208     and      214-G             of the      Civil        Practice              Law.


                          EIGHTH:                                                                          At      all    times       hereinafter                   mentioned,            Robert         Reitman


          (hereinafter              referred            to as "Reitman"),                     was         an employee                of the            Defendant,              SCHOOL                DISTRICT.


                          NINTH:                                                                           At      all    times       hereinafter                   mentioned,            Reitman          was



          acting         within          the    scope          of    his   employment                    as an employee                    of        the     Defendant,              SCHOOL


          DISTRICT.


                          TENTH:                                                                           At      all    times       hereinafter                   mentioned,            Defendant,


          SCHOOL                  DISRICT,               maintained                 the    right     to discharge                  Reitman.




                                                                                                                   2




                                                                                                         4 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                              INDEX NO. 62815/2019
NYSCEF DOC. NO. 1 Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 5 of 44NYSCEF: 08/20/2019
                                                                      RECEIVED




                       ELEVENTH:                                                                   At     all     times      hereinafter          mentioned,              Defendant,


          SCHOOL             DISTRICT,               furnished               Reitman        with         the     tools,      supplies,         and     workplace               for    his       duties



          as school      counselor,              and/or         social         worker.



                       TWELFTH:                                                                    At     all     times      hereinafter          mentioned,              Reitman



          performed          duties        and      tasks      associated            with    the         mandate            and     mission       of    Defendant,               SCHOOL


          DISTRICT.


                       THIRTEENTH:                                                                 At     all     times      hereinafter          mentioned,              Reitman



          possessed          no     specialized             skills         and/or    knowledge                  distinguishing             him       from        the   other         employees           of



          Defendant,          SCHOOL                DISTRICT.


                       FOURTEENTH:                                                                 At     all     times      hereinafter          mentioned,              Reitman                was



          engaged       by        Defendant,           SCHOOL                  DISTRICT,                in his      role     as a school             counselor          and/or            social



          worker       at the       Middle          School           for     an extended           period           of time,        implying           a relationship                of     a



          permanent          nature.


                       FIFTEENTH:                                                                  At     all     times      hereinafter          mentioned,              Reitman                and



          Defendant,          SCHOOL                DISTRICT,                   intended      to engage                in   an employee-employer                          relationship.


                       SIXTEENTH:                                                                  At     all     times      hereinafter          mentioned,              Reitman                and



          Defendant,          SCHOOL                DISTRICT,                   engaged       in        a contractual              relationship             of   employment                 with



          associated         benefits.


                       SEVENTEENTH:                                                                Reitman            was         an employee            of Defendant,                    SCHOOL


          DISTRICT,               in the     year      1980.


                       EIGHTEENTH:                                                                 Reitman            was         an employee            of      Defendant,               SCHOOL


          DISTRICT,               in the     year      1981.




                                                                                                          3




                                                                                             5 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                            INDEX NO. 62815/2019
NYSCEF DOC. NO. 1 Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 6 of 44NYSCEF: 08/20/2019
                                                                      RECEIVED




                      NINETEENTH:                                                Reitman        was     an employee          of   Defendant,         SCHOOL


          DISTRICT,           in the    year       1982.


                      TWENTIETH:                                                Reitman         was     an employee          of Defendant,           SCHOOL


          DISTRICT,           in the    year       1983.


                      TWENTY-FIRST:                                              Reitman        was     an employee          of Defendant,           SCHOOL


          DISTRICT,           in the    year       1984.


                      TWENTY-SECOND.                                            Reitman         was     an employee          of Defendant,           SCHOOL


          DISTRICT,           in the    year       1985.


                      TWENTY-THIRD:                                              Reitman        was     an employee          of   Defendant,         SCHOOL


          DISTRICT,           in the    year       1986.


                      TWENTY-FOURTH:                                            Reitman         was     an employee          of Defendant,           SCHOOL


          DISTRICT,           in the    year       1987.


                      TWENTY-FIFTH:                                              Reitman        was     an employee          of   Defendant,         SCHOOL


          DISTRICT,           in the    year       1988.


                      TWENTY-SIXTH:                                              Reitman        was     an employee          of Defendant,           SCHOOL


          DISTRICT,           in the    year       1989.


                      TWENTY-SEVENTH:                                            At   all   times     hereinafter       mentioned,        Reitman,      was   an


          employee        of the      Defendant,            BOCES.


                      TWENTY-EIGHTH:                                             At   all   times     hereinafter       mentioned,        Reitman      was



          acting     within    the     scope       of his    employment       as an employee            of   the    Defendant,       BOCES.


                      TWENTY-NINTH:                                              At   all   times     hereinafter       mentioned,        Defendant,



          BOCES,         maintained         the     right    to   discharge   Reitman.




                                                                                      4




                                                                              6 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                INDEX NO. 62815/2019
NYSCEF DOC. NO. 1 Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 7 of 44NYSCEF: 08/20/2019
                                                                      RECEIVED




                       THIRTIETH:                                                                       At    all     times     hereinafter          mentioned,              Defendant,


          BOCES,             furnished            Reitman            with        the   tools,      supplies,            and     workplace           of his       duties      as school


          counselor           and/or           social     worker.


                       THIRTY-FIRST:                                                                    At    all     times     hereinafter          mentioned,              Reitman


          performed            duties          and      tasks       associated           with      the       mandate           and     mission       of    Defendant,             BOCES.


                       THIRTY-SECOND:                                                                   At    all     times     hereinafter          mentioned,              Reitman


          possessed           no   specialized                  skills        and/or     knowledge                  distinguishing            him     from        the     other    employees       of



          Defendant,            BOCES.


                       THIRTY-THIRD:                                                                    At    all     times     hereinafter          mentioned,              Reitman         was


          engaged        by      Defendant,               BOCES,                in his    role     as a school                counselor          and/or        social     worker        at the


          Middle        School           for     an extended                  period     of     time,        implying           a relationship            of    a permanent             nature.


                       THIRTY-FOURTH:                                                                   At    all     times     hereinafter          mentioned,              Reitman         and



          Defendant,            BOCES,               intended            to engage            in   an employee-employer                           relationship.


                       THIRTY-FIFTH:                                                                    At    all     times     hereinafter          mentioned,              Reitman         and



          Defendant,            BOCES,               engaged             in    a contractual             relationship             of   employment                with      associated


          benefits.


                       THIRTY-SIXTH:                                                                    Reitman           was     an employee              of     Defendant,            BOCES,


          in the      year      1980.


                       THIRTY-SEVENTH:                                                                  Reitman           was     an employee              of     Defendant,            BOCES,


          in the      year      1981.


                       THIRTY-EIGHTH:                                                                   Reitman           was     an employee              of     Defendant,           BOCES,


          in the      year      1982.




                                                                                                              5




                                                                                                   7 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                INDEX NO. 62815/2019
NYSCEF DOC. NO. 1 Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 8 of 44NYSCEF: 08/20/2019
                                                                      RECEIVED




                       THIRTY-NINTH:                                               Reitman               was       an employee                of    Defendant,           BOCES,


          in the    year     1983.


                       FORTIETH:                                                   Reitman               was       an employee                of    Defendant,           BOCES,


          in the    year     1984.


                       FORTY-FIRST:                                                Reitman               was       an employee                of    Defendant,           BOCES,


          in the    year     1985.


                       FORTY-SECOND:                                               Reitman               was       an employee                of    Defendant,           BOCES,


          in the    year     1986.


                       FORTY-THIRD:                                                Reitman               was       an employee                of    Defendant,           BOCES,


          in the    year     1987.


                       FORTY-FOURTH:                                               Reitman               was       an employee                of    Defendant,           BOCES,


          in the    year     1988.


                       FORTY-FIFTH:                                                Reitman               was       an employee                of    Defendant,           BOCES,


          in the    year     1989.


                       FORTY-SIXTH:                                                At         all    times     hereinafter           mentioned,              the     Plaintiff,

                                                                                                                                                                   School,"
          SEAN         BOYLE,         was    a student      at North      Salem             Middle          School,      hereinafter               "Middle


          located      in the      Town     of North      Salem,       County          of    Westchester,              State        of New           York.


                       FORTY-SEVENTH:                                              Upon              information              and   belief,         at all   times       hereinafter



          mentioned,         the     Defendant,        SCHOOL          DISTRICT,                    owned       Middle          School,            located      at 230      June



          Road,     in the      Town      of North       Salem,    County         of        Westchester,              State     of New             York.


                       FORTY-EIGHTH:                                               Upon              information              and   belief,         at all   times       hereinafter



          mentioned,         the     Defendant,        SCHOOL          DISTRICT,                    managed,          controlled          and        operated        Middle




                                                                                              6




                                                                                8 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                           INDEX NO. 62815/2019
NYSCEF DOC. NO. 1 Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 9 of 44NYSCEF: 08/20/2019
                                                                      RECEIVED




          School,          located       at 230       June         Road,      in the        Town       of North        Salem,          County         of    Westchester,                State        of



          New       York.


                          FORTY-NINTH:                                            Upon         information             and     belief,      at all     times         hereinafter



          mentioned,              the    Defendant,           SCHOOL              DISTRICT,                 controlled           Middle          School,           located     at 230          June



          Road,          in the    Town       of North             Salem,       County         of     Westchester,             State      of New           York.


                          FIFTIETH:                                               Upon         information             and     belief,      at all     times         hereinafter



          mentioned,              the    Defendant,           SCHOOL              DISTRICT,                 operated          Middle        School,          located         at 230        June



          Road,          in the    Town       of North             Salem,       County         of     Westchester,             State      of New           York.


                          FIFTY-FIRST:                                            Upon         information             and     belief,      at all     times         hereinafter



          mentioned,              the    Defendant,           SCHOOL              DISTRICT,                 its    agents,      servants,         and/or           employees             had     a



          duty      to exercise           reasonable               care    to protect        its     students       and      third     parties       from        incompetent               and



          immoral           persons.


                          FIFTY-SECOND:                                           Upon         information             and     belief,      at all     times         hereinafter



          mentioned,              the    Defendant,           BOCES,            its    agents,         servants,       and/or        employees              had      a duty        to exercise


          reasonable              care   to protect          its     students         and    third     parties       from       incompetent                and     immoral          persons.


                          FIFTY-THIRD:                                            Upon         information             and     belief,      at all     times         hereinafter



          mentioned,              the    Defendant,           SCHOOL              DISTRICT,                 its    agents,      servants          and/or         employees,              had     a



          duty      to    exercise        reasonable               care    to protect        its     students       and      third     parties       from        dangerous              persons.


                          FIFTY-FOURTH:                                           Upon         information             and     belief,      at all     times         hereinafter



          mentioned,              the    Defendant,           BOCES,            its    agents,         servants,       and/or          employees,            had      a duty       to     exercise


          reasonable              care   to protect          its     students         and    third     parties       from       dangerous            persons.




                                                                                                        7




                                                                                              9 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                          INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 10 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                        FIFTY-FIFTH:                                                                        Upon         information                and     belief,       at all    times       hereinafter



          mentioned,             the     Defendant,                   SCHOOL               DISTRICT,                    its    agents,          servants         and/or      employees,             had     a



          duty    to    exercise           reasonable                     care    to protect          its    students            and      third       parties      from      sexual          predators.


                        FIFTY-SIXTH:                                                                        Upon         information                and     belief,       at all    times       hereinafter



          mentioned,             the     Defendant,                  BOCES,              its     agents,         servants,             and/or       employees,             had      a duty      to exercise


          reasonable            care      to protect                its     students           and   third       parties          from         sexual      predators.


                        FIFTY-SEVENTH:                                                                      Upon         information                and     belief,       at all    times       hereinafter



          mentioned,             the     Defendant,                   SCHOOL               DISTRICT,                    its    agents,          servants         and/or      employees,             owed        its


          students       such          care     as a parent                  of   ordinary           prudence             would           observe          in    comparable            circumstances.


                        FIFTY-EIGHTH:                                                                       Upon         information                and     belief,       at all    times       hereinafter



          mentioned,             the     Defendant,                  BOCES,              its     agents,         servants,             and/or       employees,             owed        its   students


          such    care     as a parent                 of    ordinary              prudence           would             observe          in     comparable            circumstances.


                        FIFTY-NINTH:                                                                        At    all    times          hereinafter             mentioned,           the     Defendant,


          SCHOOL            DISTRICT,                       its    agents,           servants,         and/or           employees               had     a duty        to thoroughly


          investigate           and      screen             candidates               seeking         employment                   particularly             in teaching             and/or       counseling


          positions.


                        SIXTIETH:                                                                           At    all    times          hereinafter             mentioned,           the     Defendant,


          BOCES,          its        agents,         servants,              and/or      employees                had          a duty      to thoroughly               investigate            and    screen


          candidates            seeking          employment                       particularly              in teaching             and/or          counseling            positions.


                        SIXTY-FIRST:                                                                        At    all    times         hereinafter              mentioned,          the      Defendant,


          SCHOOL            DISTRICT,                       its    agents,           servants,         and/or           employees               had     a duty        to require           adequate


          references            of    candidates                  seeking         employment                 and        to check              and   investigate           these      references           for



          accuracy        and         reliability.




                                                                                                                  8




                                                                                                     10 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                      INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 11 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                         SIXTY-SECOND:                                                                   At     all    times        hereinafter          mentioned,               the     Defendant,


          BOCES,             its    agents,      servants,              and/or          employees              had      a duty        to require         adequate           references              of


          candidates               seeking       employment                   and       to    check       and         investigate            these     references          for     accuracy               and


          reliability.


                         SIXTY-THIRD:                                                                    At     all    times        hereinafter          mentioned,               the     Defendant,


          SCHOOL               DISTRICT,              its       agents,          servants,            and/or          employees              had     a duty     to     supervise            and     monitor


          its   employees,               administrators                 and      officials.


                         SIXTY-FOURTH:                                                                   At     all    times        hereinafter          mentioned,               the     Defendant,


          BOCES,             its    agents,      servants,              and/or          employees              had      a duty        to supervise             and      monitor           its



          employees,               administrators                and       officials.


                         SIXTY-FIFTH:                                                                    During          the     years        1984     through           1987,          and/or      in the


          years      prior         or subsequent                thereto,         Reitman            was        hired       and      employed            by    Defendant,                SCHOOL


          DISTRICT,                 in the      capacity           of    guidance              counselor              and/or        social      worker         at the      Middle           School


          located         at 230         June    Road           in the      Town             of North          Salem,          County          of    Westchester,            State         of New


          York.


                         SIXTY-SIXTH:                                                                    During          the     years        1984     through           1987,      and/or          in the


          years      prior         or subsequent                thereto,         Reitman            was        hired       and      employed            by    Defendant,                BOCES,            in


          the     capacity          of   guidance           counselor               and/or        social         worker          at the       Middle          School       located              at 230     June


          Road       in the         Town        of North           Salem,           County          of    Westchester,                 State        of New       York.


                         SIXTY-SEVENTH:                                                                  During          the     years        1984     through           1987,      and/or          in the


          years      prior         or subsequent                thereto,         the     Defendant,                SCHOOL                DISTRICT,              hired      and      employed


          Reitman            in the      capacity          of     guidance              counselor             and/or        social       worker         and     allowed           him       to    start    the


          school         years       at the     Middle            School         without          background                   checks         having         been      completed.




                                                                                                               9




                                                                                                  11 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                        INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 12 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                        SIXTY-EIGHTH                                                               During        the     years      1984      through           1987,    and/or       in the



          years      prior        or        subsequent          thereto,      the     Defendant,              BOCES,        hired      and      employed           Reitman           in the



          capacity           of   guidance              counselor          and/or      social      worker         and     allowed         him    to     start    the    school       years         at



          the     Middle          School             without      background             checks         having      been         completed.


                        SIXTY-NINTH:                                                               During        the     years      1984      through           1987,    and/or       in the



          years      prior        or        subsequent          thereto,      the     Defendant,              SCHOOL             DISTRICT,            employed             Reitman           in



          the     capacity             of    guidance          counselor        and/or         social     worker         at the     Middle          School.


                        SEVENTIETH:                                                                During        the     years      1984      through           1987,    and/or       in the



          years      prior        or        subsequent          thereto,      the     Defendant,              BOCES,        employed            Reitman           in the     capacity             of



          guidance            counselor               and/or      social     worker        at the       Middle          School.


                        SEVENTY-FIRST:                                                             During        the     school      years       1984       through        1987,       and/or



          in the     years         prior        or subsequent              thereto,      the     Plaintiff,        SEAN           BOYLE,         was       a student        of the



          Defendant,              SCHOOL                 DISTRICT.


                        SEVENTY-SECOND:                                                            During        the     school       years      1984       through        1987,       and/or



          in the     years         prior        or     subsequent          thereto,      the     Plaintiff,        SEAN           BOYLE,         was       a student        of the



          Defendant,              BOCES.


                        SEVENTY-THIRD:                                                             During        the     school       years      1984       through         1987,      and/or



          in the      years        prior        or subsequent              thereto,      the     Plaintiff,        SEAN           BOYLE,         was       a student        at the



          Middle           School.


                        SEVENTY-FOURTH:                                                            During         the    school       years      1984       through         1987,      and/or



          in the      years        prior        or     subsequent          thereto,      complaints              were      made      to    school       employees            about


          inappropriate                     conduct       by    Reitman.




                                                                                                         10




                                                                                                12 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                       INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 13 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                      SEVENTY-FIFTH:                                                         During            the    school       years        1984        through       1987,       and/or


          in the     years     prior       or     subsequent            thereto,      complaints              were     made        to    school        employees            about


          inappropriate               conduct       by      Reitman          which      occurred          during        school          hours     and       while     on,    and      off,


          school      property.


                      SEVENTY-SIXTH•                                                                           the   school                     1984                                  and/or
                                                                                             During                                years                    through       1987,


          in the     years     prior       or     subsequent            thereto,      Reitman           exhibited            inappropriate             conduct        during         school


          hours      and     while       on,      and     off,     school     property.


                      SEVENTY-SEVENTH:                                                       During            the   school        years        1984        through       1987,       and/or


          in the     years     prior       or     subsequent            thereto,      complaints              were     made        to    Defendant,            SCHOOL


          DISTRICT,             its     agents,         servants        and/or       employees,           administrators                 and    officials        about


          inappropriate               sexual      conduct          by   Reitman.


                      SEVENTY-EIGHTH:                                                        During            the   school        years        1984        through       1987,      and/or


          in the     years     prior       or     subsequent            thereto,      complaints              were     made        to    Defendant,            BOCES,          its    agents,


          servants         and/or       employees,               administrators           and     officials          about      inappropriate                sexual      conduct         by


          Reitman.


                      SEVENTY-NINTH:                                                         During            the   school        years        1984        through       1987,      and/or


          in the     years     prior       or subsequent                thereto,      complaints              were     made        to    Defendant,            SCHOOL


          DISTRICT,             its     agents,         servants        and/or       employees,           administrators                 and    officials        about


          inappropriate               sexual      contact          between         Reitman        and     students.


                      EIGHTIETH:                                                             During            the   school        years        1984        through       1987,      and/or


          in the     years     prior       or subsequent                thereto,      complaints              were     made        to    Defendant,            BOCES,          its    agents,


          servants         and/or       employees,               administrators           and     officials          about      inappropriate                sexual      contact


          between          Reitman         and      students.




                                                                                                   11




                                                                                          13 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                              INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 14 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                       EIGHTY-FIRST:                                                          During             the   school          years        1984     through             1987,           and/or



          in the      years     prior       or subsequent             thereto,       complaints             were         made          to    Defendant,            SCHOOL


          DISTRICT,              its     agents,    servants          and/or       employees,              administrators,                    and    officials           about



          inappropriate                conduct     by     Reitman,          including         adaptations                and       reconfigurations                    to his       office



          involving           inappropriate             locking       and      screening         mechanisms.



                       EIGHTY-SECOND:                                                         During             the   school          years        1984     through             1987,           and/or



          in the      years     prior       or subsequent             thereto,       complaints             were         made          to Defendant,               BOCES,                  its   agents,


          servants        and/or         employees,            administrators,             and       officials         about        inappropriate                 conduct           by       Reitman,



          including           adaptations          and     reconfigurations                to his       office         involving             inappropriate                locking            and



          screening           mechanisms.


                        EIGHTY-THIRD:                                                         Such        adaptions              and        reconfigurations                   were         designed



          to provide           inappropriate             and      unsupervised             privacy         with        students.


                        EIGHTY-FOURTH:                                                        During             the   school          years        1984     through             1987,           and/or



          in the      years      prior      or subsequent             thereto,       Reitman            would          remove           students           from         Middle             School



          grounds         on    excursions.


                        EIGHTY-FIFTH:                                                         During             the   school          years        1984     through             1987,           and/or



          in the      years      prior      or subsequent             thereto,       Reitman            would          remove           students           from         Middle             School



          grounds         on    excursions          for     which       the      Defendant,            SCHOOL               DISTRICT,                  did       not     have       parental



          permission.


                        EIGHTY-SIXTH:                                                         During             the    school         years        1984     through             1987,           and/or



          in the      years      prior      or subsequent             thereto,       the    Defendant,                 SCHOOL                 DISTRICT,                 its   agents,


          servants        and/or         employees,            administrators,             and       officials         knew         or should           have           known          of




                                                                                                     12




                                                                                           14 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                                 INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 15 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          occasions           upon           which       Reitman              would          remove           students             from      Middle                School            grounds          on


          excursions               for     which       the         Defendant,             SCHOOL                DISTRICT,                   did     not       have          parental           permission.


                       EIGHTY-SEVENTH:                                                                    During            the     school         years            1984        through             1987,        and/or


          in the     years          prior      or     subsequent              thereto,          complaints               were        made          to Defendant,                       SCHOOL


          DISTRICT,                  its    agents,          servants         and/or          employees,               administrators,                       and        officials           about      occasions


          upon       which          Reitman            would           remove          students           from         Middle             School          grounds              on      excursions                for


          which       the     Defendant,                SCHOOL                  DISTRICT,                 did      not      have      parental               permission.


                       EIGHTY-EIGHTH:                                                                     During            the    school          years            1984        through             1987,        and/or


          in the     years          prior      or     subsequent              thereto,          Reitman              would         remove              students             from           Middle       School


          grounds        on        excursions                for    which       the       Defendant,               BOCES,             did     not       have            parental            permission.


                       EIGHTY-NINTH:                                                                      During            the    school          years            1984        through             1987,        and/or


          in the     years          prior      or     subsequent              thereto,          the     Defendant,                BOCES,               its    agents,               servants         and/or



          employees,                administrators,                   and     officials         knew          or   should           have      known                of     occasions             upon        which


          Reitman           would            remove           students          from         Middle           School         grounds              on    excursions                   for     which         the



          Defendant,               BOCES,              did     not     have      parental             permission.


                       NINETIETH:                                                                         During            the    school          years            1984        through             1987,        and/or


          in the     years          prior      or     subsequent              thereto,          complaints               were        made          to Defendant,                      BOCES,            its      agents,


          servants          and/or           employees,               administrators,                   and     officials          about          occasions                upon         which         Reitman


          would       remove                students          from      Middle             School        grounds             on     excursions                for       which          the     Defendant,


          BOCES,             did      not     have      parental            permission.


                       NINETY-FIRST:                                                                      During            such     excursions                    from        Middle           School


          grounds        mentioned                   in the        preceding              allegation,           Reitman             was      in    exclusive                 control           of these




                                                                                                                13




                                                                                                      15 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                 INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 16 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          students       without         supervision,             allowing      Reitman        to engage           in    sexual      misconduct              with      these



          students.


                       NINETY-SECOND:                                                     During         the    school      years       1984      through           1987,       and/or



          in the      years    prior     or   subsequent             thereto,    the    Defendant,             SCHOOL             DISTRICT,            its     agents,


          servants       and/or        employees,            administrators            and   officials         witnessed          inappropriate             sexual       conduct



          by    Reitman.


                       NINETY-THIRD:                                                      During         the    school      years       1984      through           1987,       and/or



          in the      years    prior     or   subsequent             thereto,    the    Defendant,             BOCES,          its   agents,      servants           and/or



          employees,           administrators              and     officials    witnessed           inappropriate              sexual     conduct        by         Reitman.


                       NINETY-FOURTH:                                                     During         the    school      years       1984      through           1987,       and/or



          in the      years    prior     or   subsequent             thereto,    the    Defendant,             SCHOOL             DISTRICT,            its     agents,


          servants         and/or      employees,            administrators            and   officials         witnessed          inappropriate             sexual       contact



          between          Reitman        and        students.


                       NINETY-FIFTH:                                                      During         the    school      years       1984      through           1987,       and/or



          in the      years    prior     or   subsequent             thereto,    the    Defendant,             BOCES,          its   agents,      servants           and/or



          employees,           administrators               and    officials    witnessed           inappropriate              sexual     contact      between              Reitman



          and      students.


                       NINETY-SIXTH:                                                      During         the    school      years       1984      through           1987,       and/or



          in the      years    prior     or   subsequent             thereto,    the    Defendant,             SCHOOL             DISTRICT,            its     agents,


          servants         and/or      employees,            administrators            and   officials         supported          and    endorsed           inappropriate



          conduct        by    Reitman          by     allowing        aforementioned              adaptations           and      reconfigurations              of his         office    to



          occur.




                                                                                              14




                                                                                       16 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                        INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 17 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                        NINETY-SEVENTHi                                                         During         the     school      years       1984      through           1987,        and/or


          in the      years          prior      or subsequent           thereto,       the     Defendant,             BOCES,         its   agents,       servants           and/or



          employees,               administrators             and      officials      supported           and        endorsed       inappropriate               conduct            by


          Reitman             by     allowing         aforementioned               adaptations           and     reconfigurations               of his         office      to occur.


                        NINETY-EIGHTH:                                                          During         the     school      years       1984     through            1987,        and/or


          in the      years          prior      or subsequent           thereto,       the     Defendant,             SCHOOL             DISTRICT,               its    agents,


          servants            and/or         employees,        administrators                and   officials          supported          and    endorsed           inappropriate



          conduct         by       Reitman           by   allowing         aforementioned                unsupervised              excursions           with       students,



          including            Plaintiff,            SEAN     BOYLE.


                        NINETY-NINTH:                                                           During         the     school      years       1984     through            1987,        and/or


          in the      years          prior      or   subsequent         thereto,       the     Defendant,             BOCES,         its   agents,       servants           and/or



          employees,               administrators             and      officials      supported           and        endorsed       inappropriate               conduct            by


          Reitman             by     allowing         aforementioned               unsupervised             excursions            with     students,           including            Plaintiff,


          SEAN          BOYLE.


                         ONE            HUNDREDTH:                                              During         the     years      1984     through         1987,          and/or        in the


          years       prior        or   subsequent          thereto,        the    Defendant,            SCHOOL                DISTRICT,          had      customs,            policies,


          practices            and      procedures          of permitting           Reitman          to have          unsupervised             secured          privacy        with


          students.


                         ONE            HUNDRED               FIRST:                            During         the     years      1984     through        1987,           and/or        in the



          years       prior        or subsequent            thereto,        the    Defendant,            BOCES,           had     customs,        policies,             practices         and



          procedures               of permitting            Reitman          to have         unsupervised              secured      privacy       with         students.


                         ONE            HUNDRED               SECOND:                           During         the     years      1984     through        1987,          and/or         in the



          years       prior        or   subsequent          thereto,        the    Defendant,            SCHOOL                DISTRICT,          its    agents,          servants




                                                                                                    15




                                                                                             17 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                   INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 18 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          and/or       employees,         administrators              and          officials          failed     to report                 the    aforementioned                     complaints


          and      conduct.


                        ONE        HUNDRED             THIRD:                                    During         the         years          1984      through            1987,        and/or       in the


          years      prior    or subsequent           thereto,        the      Defendant,                   BOCES,             its     agents,         servants             and/or      employees,


          administrators            and   officials      failed        to report               the    aforementioned                        complaints              and      conduct.


                        ONE        HUNDRED             FOURTH:                                   During         the         years          1984      through           1987,         and/or       in the


          years      prior    or   subsequent         thereto,        Defendant,                     SCHOOL                DISTRICT,                  its     agents,        servants         and/or



          employees,          administrators            and      officials            failed         to investigate                  the     aforementioned                     complaints           and


          conduct.


                        ONE        HUNDRED             FIFTH:                                    During         the        years           1984      through           1987,         and/or       in the


          years      prior    or subsequent           thereto,        Defendant,                     BOCES,           its     agents,             servants        and/or         employees,


          administrators            and   officials      failed       to investigate                    the    aforementioned                        complaints               and      conduct.


                       ONE         HUNDRED             SIXTH:                                    During         the        years           1984      through           1987,         and/or       in the


          years      prior    or subsequent           thereto,        Defendant,                     SCHOOL             DISTRICT,                     its     agents,        servants         and/or



          employees,          administrators           and       officials            ignored          the     aforementioned                        complaints               and      conduct.


                       ONE         HUNDRED_SEVENTH:                                              During         the        years           1984      through          1987,          and/or       in the


          years      prior    or subsequent           thereto,        Defendant,                     BOCES,           its     agents,            servants         and/or         employees,


          administrators            and   officials      ignored             the      aforementioned                    complaints                   and      conduct.


                       ONE         HUNDRED             EIGHTH:                                   During        the      years              1984      through          1987,          and/or       in the


          years      prior    or subsequent           thereto,        Defendant,                     SCHOOL             DISTRICT,                     its    agents,         servants         and/or



          employees,          administrators           and       officials           were        negligent            in     enabling               and      facilitating            such     conduct



          by    Reitman.




                                                                                                       16




                                                                                           18 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                         INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 19 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                       ONE           HUNDRED                NINTH:                                             During      the        years      1984       through          1987,        and/or


          in the      years        prior   or     subsequent          thereto,         Defendant,              BOCES,       its       agents,       servants            and/or



          employees,               administrators           and     officials          were    negligent           in enabling            and      facilitating             such     conduct



          by   Reitman.


                       ONE           HUNDRED                TENTH:                                             During      the        years      1984       through          1987,        and/or


          in the      years        prior   or     subsequent          thereto,         Defendant,              SCHOOL            DISTRICT,                its     agents,        servants


          and/or       employees,               administrators             and     officials     were          negligent         in    allowing          such       conduct          to


          persist.


                       ONE           HUNDRED                ELEVENTH:                                          During      the        years      1984     through            1987,        and/or


          in the      years        prior   or     subsequent          thereto,         Defendant,              BOCES,       its       agents,      servants           and/or



          employees,               administrators           and     officials          were    negligent           in allowing            such      conduct             to persist.


                       ONE           HUNDRED                TWELFTH:                                           During      the        years      1984     through            1987,        and/or


          in the      years        prior   or     subsequent          thereto,         Defendant,              SCHOOL            DISTRICT,                its     agents,        servants


          and/or       employees,               administrators             and     officials     acted         wantonly,          recklessly             and      were       grossly


          negligent           in   allowing         such    conduct          to persist.


                       ONE           HUNDRED                THIRTEENTH:                                        During      the        years      1984     through            1987,        and/or


          in the      years        prior   or     subsequent          thereto,         Defendant,              BOCES,       its       agents,      servants           and/or



          employees,               administrators           and     officials          acted   wantonly,             recklessly           and     were          grossly       negligent            in



          allowing        such         conduct        to persist.


                       ONE           HUNDRED                FOURTEENTH:                                        During      the        years      1984     through            1987,        and/or


          in the      years        prior   or     subsequent          thereto,         while    on       the    premises          of the        Middle          School,          Reitman



          sexually        assaulted           and     molested         the      Plaintiff,     SEAN             BOYLE,           causing          serious         and     permanent


          personal        and        psychological             injuries.




                                                                                                    17




                                                                                             19 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                                INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 20 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                         ONE          HUNDRED                       FIFTEENTH:                                                  During         the       years       1984         and     1987,       while           in



          his   office        on the         premises               of     Defendant,                 SCHOOL                   DISTRICT,                 at the     Middle            School,            Reitman



          sexually         assaulted               and      molested             the       Plaintiff,           SEAN             BOYLE,              causing         serious            and     permanent



          personal         and       psychological                       injuries.


                         ONE          HUNDRED                       SIXTEENTH:                                                  Said     assault           and    molestation                  of Plaintiff,



          SEAN           BOYLE,              occurred              during            the    course            of the       school        day        on     the    premises              of the      Middle



          School.


                         ONE          HUNDRED                       SEVENTEENTH:                                                At     such        time,     when          said       assault       and



          molestation               occurred,              the     Defendant,                 SCHOOL                 DISTRICT,                     was     serving         in     capacity          of     "In    Locus


          Parenti."



                         ONE          HUNDRED                       EIGHTEENTH:                                                 At     such        time,     when          said       assault       and


                                                                                                                                                                                                   Parenti."
          molestation               occurred,              the     Defendant,                BOCES,                 was        serving        in     capacity         of    "In       Locus


                         ONE          HUNDRED                       NINETEENTH:                                                 The      Defendant,               SCHOOL                 DISTRICT,                    is



          responsible            for        the        aforesaid           actions          and        conduct            of    its   employee,             Reitman,              undertaken               during


          the   course         of     school             and     on the        premises                of     the   SCHOOL                 DISTRICT.


                         ONE          HUNDRED                       TW_ENTIETH:                                                 The      Defendant,               BOCES,                is responsible                for



          the   aforesaid             actions             and      conduct            of    its     employee,              Reitman,            undertaken              during            the      course         of



          school.


                         ONE          HUNDRED                       TWENTY-FIRST:                                               During         the       years      1984          through          1987,         and/or


          in the      years         prior         or     subsequent             thereto,             Defendant,                 SCHOOL               DISTRICT,                  its     agents,      servants



          and/or         employees,                    administrators                 and         officials         had        knowledge              of the      sexual           assault         and



          molestation               of the         Plaintiff,            SEAN              BOYLE,              by    Reitman.




                                                                                                                     18




                                                                                                            20 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                             INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 21 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                          ONE          HUNDRED                        TWENTY-SECOND:                                   During            the       years        1984         through             1987,        and/or


          in the       years         prior      or     subsequent                 thereto,      Defendant,             BOCES,               its    agents,           servants            and/or



          employees,                 administrators                   and     officials         had      knowledge            of     the       sexual        assault              and    molestation                 of


          the     Plaintiff,           SEAN            BOYLE,                by    Reitman.



                          ONE          HUNDRED                        TWENTY-THIRD_1                                   During            the       years        1984         through             1987,        and/or


          in the       years         prior       or subsequent                    thereto,      Defendant,             SCHOOL                  DISTRICT,                    its    agents,          servants



          and/or         employees,                  administrators                  and     officials        knew       or should                have     known              of the          sexual       assault


          and      molestation                 of the      Plaintiff,             SEAN         BOYLE,           by     Reitman.


                          ONE          HUNDRED                        TWENTY-FOURTH:                                   During            the       years        1984        through              1987,        and/or


          in the       years         prior      or     subsequent                 thereto,      Defendant,             BOCES,               its    agents,           servants            and/or



          employees,                 administrators                   and     officials         knew         or should            have      known          of the           sexual            assault         and


          molestation                of the        Plaintiff,           SEAN           BOYLE,            by    Reitman.



                          ONE          HUNDRED                        TWENTY-FIFTH:                                    By holding                  Reitman             out        as safe         to work            with



          children,            and     by      undertaking                  the    custody,         supervision             of,     and/or          care       of    the      minor           Plaintiff,        the



          Defendant,               SCHOOL                  DISTRICT,                  entered         into    a special           relationship              with           the     minor         Plaintiff.           As


          a result        of     Plaintiff           being        a minor,            and     by    Defendant's             undertaking                  the        care      and       guidance              of the


          then        vulnerable              Plaintiff,         Plaintiff           was      uniquely         vulnerable,               without           his       parents            and      incapable            of


          self-       protection.


                          ONE          HUNDRED                        TWENTY-SIXTH:                                    By         holding          Reitman             out        as safe         to work            with



          children,            and     by      undertaking                  the    custody,         supervision             of,     and/or          care       of the         minor           Plaintiff,        the



          Defendant,               BOCES,               entered          into       a special         relationship           with        the       minor         Plaintiff.             As      a result        of


          Plaintiff            being         a minor,           and     by      Defendant's              undertaking               the   care       and        guidance             of the         then




                                                                                                               19




                                                                                                      21 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                               INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 22 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          vulnerable             Plaintiff,          Plaintiff           was         uniquely          vulnerable,                without            his       parents          and      incapable            of self-


          protection.


                        ONE            HUNDRED                     TWENTY-SEVENTH:                                                          At     all        times      hereinafter               mentioned,


          the     Defendant,                 SCHOOL               DISTRICT,                  by     holding            themselves                out       as being            able      to provide               a safe


          environment                  for    children,            solicited           and/or        accepted            this       position             of    empowerment.                       This


          empowerment                    prevented               the     Plaintiff          from        effectively              protecting                himself,            and       Defendants               thus


          entered        into         a special          relationship                with       Plaintiff.        By         holding          themselves                 out      as a safe,             moral,       and


          trusted       institution             to Plaintiff's               parents,           Defendants                induced             Plaintiff's              parents           to entrust          their


          child      to Defendants                   and     thereby             deprived           Plaintiff           of    the      protection               of     his     family.


                        ONE            HUNDRED                     TWENTY-EIGHTH:                                                           At     all        times      hereinafter               mentioned,


          the     Defendant,                 BOCES,           by       holding          themselves               out     as being             able       to provide               a safe         environment


          for     children,           solicited          and/or          accepted            this     position           of     empowerment.                          This     empowerment


          prevented             the     Plaintiff          from         effectively             protecting              himself,            and      Defendants                  thus       entered         into      a


          special       relationship                with      Plaintiff.             By     holding           themselves                out       as a safe,            moral,           and     trusted


          institution           to Plaintiff's               parents,            Defendants              induced              Plaintiff's            parents            to entrust             their      child      to


          Defendants              and        thereby         deprived             Plaintiff           of the      protection                of    his      family.


                        ONE            HUNDRED                     TWENTY-NINTH:                                                            At     all        times      hereinafter               mentioned,


          the     Defendant,                 SCHOOL               DISTRICT,                   allowed           Reitman             to have            unsupervised                   and       unlimited


          access        to minor             children,           at North            Salem          Middle           School,           located           at the         time      230       June         Road,       in


          the     Town        of North              Salem,         County             of    Westchester,                State        of New              York.


                        ONE            HUNDRED                     THIRTIETH:                                                               At     all        times      hereinafter               mentioned,


          the     Defendant,                 BOCES,           allowed            Reitman             to have           unsupervised                    and       unlimited               access        to minor




                                                                                                                20




                                                                                                      22 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                        INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 23 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          children,      at North             Salem        Middle              School,            located          at the         time      230      June       Road,       in the         Town        of


          North       Salem,         County         of    Westchester,                    State          of New          York.


                       ONE          HUNDRED                     THIRTY-FIRST:                                             At      all    times       hereinafter           mentioned,               Reitman


          remained           under      the      direct         supervision,                  employment,                  and      control          of the      Defendant,                SCHOOL


          DISTRICT.


                       ONE          HUNDRED                     THIRTY-SECOND:                                            At      all    times       hereinafter           mentioned,               Reitman


          remained           under      the      direct         supervision,                  employment,                  and      control          of the      Defendant,                BOCES.


                       ONE          HUNDRED                     THIRTY-THIRD:                                             Upon           information             and     belief,          before       Plaintiff


          was     sexually          abused        by      Reitman,              the       Defendant,               SCHOOL                  DISTRICT,               had      actual         and/or


          constructive           knowledge                of     material             facts       regarding              Reitman's                sexual       misconduct,                impulses,          and


          behavior.


                       ONE          HUNDRED                     THIRTY-FOURTHi                                            Upon           information             and     belief,          before       Plaintiff


          was     sexually          abused        by      Reitman,              the       Defendant,               BOCES,                had      actual       and/or       constructive


          knowledge            of material             facts          regarding            Reitman's               sexual          misconduct,                 impulses,           and      behavior.


                       ONE           HUNDRED                    THIRTY-FIFTH:                                             Despite           clear      indications            of        danger,       the



          Defendant,           SCHOOL               DISTRICT,                      took       no     steps        to    discover            the     specific       nature          of    Reitman's


          problems           or to determine                   whether             he was          fit    to work          with          children          or to protect            children          from



          him,    thereby           increasing            the       likelihood             that      Plaintiff           would           be harmed.


                       ONE          HUNDRED                     THIRTY-SIXTH.                                             Despite           clear      indications            of                      the
                                                                                                                                                                                        danger,


          Defendant,           BOCES,             took         no      steps       to discover              the        specific          nature       of    Reitman's          problems                or to


          determine           whether          he was           fit    to work            with       children            or to protect               children        from      him,          thereby


          increasing          the    likelihood            that        Plaintiff           would          be harmed.




                                                                                                              21




                                                                                                    23 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                                                  INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 24 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                                ONE       HUNDRED                           THIRTY-SEVENTH:                                               At     all      times           hereinafter               mentioned,                the



          Defendant,                    SCHOOL                      DISTRICT,                  held         Reitman               out     as a qualified                    Social             Worker             and      undertook


          the     guidance                of     Plaintiff.             The        Archbishop                     exercised               a direct           role         over      Plaintiff.               Accordingly,


          Plaintiff              placed          trust         in    Defendants                 so that            Defendants                   and        their     agents             gained            superiority               and


          influence                over        Plaintiff.             Defendants                 entered               into       a special               relationship                 with         the      Plaintiff           and     his


          family.


                                ONE       HUNDRED                           THIRTY-EIGHTH:                                                At     all      times       hereinafter                   mentioned,


          Defendant,                    BOCES,                 held     Reitman                out        as a qualified                  Social            Worker               and     undertook                  the     guidance


          of Plaintiff.                 The       Archbishop                      exercised               a direct            role      over         Plaintiff.            Accordingly,                      Plaintiff           placed


          trust       in        Defendants               so that            Defendants                    and      their        agents           gained            superiority                 and        influence              over


          Plaintiff.              Defendants                   entered            into      a special              relationship                  with        the      Plaintiff               and      his       family.


                                ONE       HUNDRED                           THIRTY-NINTH:                                                 At     all      times       hereinafter                   mentioned,                the



          Defendant,                    SCHOOL                      DISTRICT,                  owed           Plaintiff              a duty          of    reasonable                  care      because             it assumed


          duties           owed          to Plaintiff                 and        had     superior                knowledge                about            the     risk      that       Reitman               posed         to



          Plaintiff,              the     risk     of       abuse           in    general            in    its    programs,                   and/        or risks          that       their        facilities            posed         to


          minor            children.             Defendants                      had     the     duty         to protect                the     Plaintiff.


                                ONE       HUNDRED                           FORTIETH:                                                     At     all      times       hereinafter                   mentioned,               the



          Defendant,                    BOCES,                 owed         Plaintiff           a duty            of    reasonable                   care        because            it assumed                   duties      owed            to


          Plaintiff              and      had      superior              knowledge                    about         the       risk       that        Reitman              posed         to Plaintiff,                the     risk       of


          abuse            in    general          in     its        programs,             and/        or risks             that      their       facilities           posed             to minor              children.


          Defendants                    had      the      duty         to protect              the        Plaintiff.




                                                                                                                              22




                                                                                                                   24 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                 INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 25 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                         ONE        HUNDRED                  FORTY-FIRST:                                             At     all      times     hereinafter            mentioned,            the



          Defendant,           SCHOOL               DISTRICT,                owed          Plaintiff             a duty         of    reasonable            care     because        they


          undertook          custody         of     minor       children,             including              Plaintiff.


                         ONE        HUNDRED                  FORTY-SECOND:                                            At     all     times      hereinafter            mentioned,            the



          Defendant,           BOCES,             owed       Plaintiff           a duty       of     reasonable                 care        because         they     undertook            custody    of


          minor        children,        including           Plaintiff.


                         ONE        HUNDRED                  FORTY-THIRD_1                                            At     all      times     hereinafter            mentioned,            the



          Defendant,           SCHOOL               DISTRICT,                owed          Plaintiff             a duty         of    reasonable            care     because        they      held   out



          its   agents      including         Reitman            as safe         to    work         with         children.


                         ONE        HUNDRED                  FORTY-FOURTH:                                            At     all     times      hereinafter            mentioned,            the



          Defendant,           BOCES,             owed       Plaintiff           a duty       of     reasonable                 care        because         they     held     out   its    agents



          including         Reitman          as safe        to work          with         children.


                         ONE        HUNDRED                  FORTY-FIFTH:                                             At     all     times      hereinafter            mentioned,            the



          Defendant,           SCHOOL               DISTRICT,                had       a duty          to Plaintiff                to protect         him     from      harm        because


          Defendant's              actions        created       a foreseeable                risk       of     harm        to Plaintiff.


                         ONE        HUNDRED                  FORTY-SIXTH:                                             At     all     times      hereinafter            mentioned,            the



          Defendant,           BOCES,             had    a duty          to Plaintiff          to protect                 him        from     harm      because             Defendant's


          actions        created       a foreseeable              risk      of   harm        to Plaintiff.


                         ONE        HUNDRED                  FORTY-SEVENTH:                                           At     all     times      hereinafter           mentioned,             the



          Defendant,           SCHOOL               DISTRICT,                breached               their        duties         by    exposing          Plaintiff           to a known


          pedophile.


                         ONE        HUNDRED                  FORTY-EIGHTH:                                            At     all     times      hereinafter           mentioned,             the



          Defendant,           BOCES,             breached          their        duties       by      exposing              Plaintiff          to a known             pedophile.




                                                                                                            23




                                                                                              25 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                       INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 26 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                          ONE       HUNDRED                FORTY-NINTH:                                        At      all   times       hereinafter         mentioned,         the



          Defendant,             SCHOOL            DISTRICT,                 breached         their        duties       by    exposing          Plaintiff      to a Social       Worker


          Defendants             knew       or   should      have           been    known         as a pedophile.


                          ONE       HUNDRED                FIFTIETH:                                           At     all    times       hereinafter         mentioned,         the



          Defendant,             BOCES,          breached           their      duties    by      exposing             Plaintiff         to   a Social       Worker        Defendants


          knew       or    should       have     been      known             as a pedophile.


                          ONE       HUNDRED                FIFTY-FIRST:                                        At     all    times       hereinafter         mentioned,         the



          Defendant,             SCHOOL            DISTRICT,                 breached         their        duties      by     recruiting,         hiring,      and    maintaining


          Reitman          in    a position       of    authority            over    children.


                          ONE       HUNDRED                FIFTY-SECOND:                                       At     all    times       hereinafter         mentioned,         the



          Defendant,             BOCES,          breached           their      duties    by      recruiting,            hiring,       and     maintaining            Reitman        in a


          position         of   authority        over     children.


                          O_NE      HUNDRED                FIFTY-THIRD:                                        At     all    times       hereinafter         mentioned,         the



          Defendant,             SCHOOL            DISTRICT,                 breached         their        duties       by    exposing          Reitman        to children.


                          ONE       HUNDRED                FIFTY-FOURTH:                                       At     all    times       hereinafter         mentioned,         the



          Defendant,             BOCES,          breached           their      duties    by      exposing             Reitman           to children.


                          ONE       HUNDRED                FIFTY-FIFTH:                                        At     all    times       hereinafter         mentioned,         the



          Defendant,             SCHOOL            DISTRICT,                 breached         their        duties      by     leaving        Reitman         alone     with    children


          unsupervised.


                          ONE       HUNDRED                FIFTY-SIXTH:                                        At     all    times       hereinafter         mentioned,        the



          Defendant,             BOCES,          breached           their      duties    by      leaving            Reitman          alone     with     children       unsupervised.




                                                                                                      24




                                                                                          26 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 27 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                        ONE         HUNDRED                 FIFTY-SEVENTH:                                        At    all   times         hereinafter               mentioned,             the



          Defendant,             SCHOOL              DISTRICT,                breached           their        duties     by    inducing             Plaintiff           and      his   parents        to


          entrust      Plaintiff           to Reitman.


                        ONE         HUNDRED                 FIFTY-EIGHTH:                                         At    all   times         hereinafter               mentioned,             the



          Defendant,             BOCES,          breached           their      duties       by     inducing            Plaintiff           and     his   parents           to entrust


          Plaintiff       to Reitman.


                        ONE         HUNDRED                 FIFTY-NINTH:                                          At    all   times         hereinafter               mentioned,             the



          Defendant,             SCHOOL              DISTRICT,                breached           their        duties     by    failing           to follow            policies         and


          procedures             designed        to prevent           child      sex     abuse           and/     or failing          to    implement                 sufficient         policies


          and     procedures             to prevent         child     sex      abuse.


                        ONE         HUNDRED                 SIXTIETH:                                             At    all   times         hereinafter               mentioned,             the



          Defendant,             BOCES,          breached           their      duties       by     failing        to follow           policies           and     procedures              designed


          to prevent         child         sex   abuse      and/     or failing          to      implement             sufficient           policies            and     procedures             to


          prevent        child       sex    abuse.


                        ONE         HUNDRED                 SIXTY-FIRST:                                          At    all   times         hereinafter               mentioned,             the



          Defendant,             SCHOOL              DISTRICT,                breached           their        duties     by    failing           to take        reasonable             measures            to


          make        sure   that     policies        and     procedures            to prevent                child     sex        abuse       were      working.


                        ONE         HUNDRED                 SlXTY-SECOND:                                         At    all   times         hereinafter               mentioned,             the



          Defendant,             BOCES,          breached           their      duties       by     failing        to take          reasonable            measures                to make       sure


          that    policies         and     procedures          to prevent           child         sex     abuse        were         working.


                        ONE         HUNDRED                 SIXTY-THIRD:                                          At    all   times         hereinafter               mentioned,             the



          Defendant,             SCHOOL              DISTRICT,                breached           their        duties     by    failing           to investigate               risks     of   child


          molestation.




                                                                                                         25




                                                                                            27 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                  INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 28 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                           ONE        HUNDRED                 SIXTY-FOURTH:                                       At   all     times         hereinafter            mentioned,                 the



          Defendant,             BOCES,         breached              their     duties      by      failing       to   investigate                risks    of     child      molestation.


                           ONE        HUNDRED                 SIXTY-FIFTH:                                        At   all     times         hereinafter            mentioned,                 the



          Defendant,             SCHOOL              DISTRICT,                breached           their        duties    by      failing           to have         any     outside           agency


          test     their     safety    procedures.


                           ONE        HUNDRED                 SIXTY-SIXTH:                                        At   all     times       hereinafter              mentioned,                 the



          Defendant,             BOCES,         breached              their     duties      by      failing       to have         any        outside        agency           test     their         safety


          procedures.


                           ONE        HUNDRED                 SIXTY-SEVENTH:                                      At   all     times       hereinafter              mentioned,                 the



          Defendant,             SCHOOL              DISTRICT,                breached           their        duties    by      failing        to protect           the      children           in their


          programs            from     child    sex         abuse;      failing      to     adhere         to the      applicable              standard            of     care      for     child



          safety


                           ONE        HUNDRED                 SIXTY-EIGHTH:                                       At   all     times       hereinafter              mentioned,                the



          Defendant,             BOCES,         breached              their     duties      by      failing       to protect           the     children           in their          programs


          from       child     sex     abuse;    failing         to     adhere       to the         applicable          standard             of     care    for     child         safety


                           ONE        HUNDRED                 SIXTY-NINTH:                                        At   all     times       hereinafter              mentioned,                the



          Defendant,             SCHOOL              DISTRICT,                breached           their        duties    by      failing        to respond               to and/or


          investigate           information            of    improper             conduct        of      employee             or agent            with     children,             including


          Reitman.


                           ONE        HUNDRED                 SEVENTIETH:                                         At   all     times       hereinafter              mentioned,                the



          Defendant,             BOCES,         breached              their     duties      by      failing       to respond              to and/or           investigate                 information


          of     improper        conduct        of    employee                or agent       with        children,           including             Reitman.




                                                                                                         26




                                                                                             28 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                               INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 29 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                           ONE           HUNDRED                   SEVENTY-FIRST:                                             At    all      times        hereinafter              mentioned,                the



          Defendant,               SCHOOL               DISTRICT,                    breached             their        duties           by    failing           to properly           train       their


          employees                to    identify        signs        of     child     molestation                 by     fellow             employees.


                           ONE           HUNDRED                   SEVENTY-SECOND:                                            At    all      times        hereinafter              mentioned,                the



          Defendant,               BOCES,             breached              their      duties        by     failing           to properly                 train      their      employees               to identify


          signs       of   child          molestation            by        fellow       employees.


                           ONE           HUNDRED                   SEVENTY-THIRD:                                             At    all      times        hereinafter              mentioned,                the



          Defendant,               SCHOOL               DISTRICT,                    breached             their        duty        of     care       by    recruiting,             hiring,        and



          maintaining                   Reitman         at their        facilities.


                           ONE           HUNDRED                   SEVENTY-FOURTH:                                            At    all      times        hereinafter              mentioned,                the



          Defendant,               BOCES,             breached              their      duty     of     care       by     recruiting,                 hiring,         and     maintaining                  Reitman         at


          their      facilities.


                           ONE           HUNDRED                   SEVENTY-FIFTH:                                             At    all      times        hereinafter              mentioned,                the



          Defendant,               SCHOOL               DISTRICT,                    breached             their        duty        of     care       by    holding           out    their       facilities         as a


          safe    place        for        children,       which             they      were      not.


                           ONE           HUNDRED                   SEVENTY-SIXTH:                                             At    all      times        hereinafter              mentioned,                the



          Defendant,               BOCES,             breached              their      duty     of     care       by     holding              out       their      facilities        as a safe            place     for



          children,          which           they     were       not.


                           ONE           HUNDRED                   SEVENTY-SEVENTH:At                                               all      times        hereinafter              mentioned,                the



          Defendant,               SCHOOL               DISTRICT,                    breached             their        duty        of     care       by    failing         to have           sufficient


          policies         and          procedures         to prevent                 abuse     at their           facilities.




                                                                                                                  27




                                                                                                     29 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                          INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 30 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                           ONE             HUNDRED                 SEVENTY-EIGHTH:                                        At    all     times         hereinafter             mentioned,              the



          Defendant,                 BOCES,          breached              their    duty       of    care      by     failing           to have          sufficient             policies       and


          procedures                 to prevent        abuse            at their     facilities.


                           ONE             HUNDRED                 SEVENTY-NINTH:                                         At    all     times         hereinafter             mentioned,              the



          Defendant,                  SCHOOL           DISTRICT,                   breached           their        duty        of     care      by     failing       to    investigate              risks     at


          their        facilities.


                           ONE             HUNDRED                 EIGHTIETH:                                             At    all     times         hereinafter             mentioned,              the



          Defendant,                 BOCES,          breached             their     duty      of     care      by     failing           to    investigate             risks       at their      facilities.


                           ONE             HUNDRED                 EIGHTY-FIRST:                                          At    all     times         hereinafter             mentioned,              the



          Defendant,                  SCHOOL           DISTRICT,                   created          a master-             servant            relationship             with       Reitman,



          employing                  him    to   interact         and      supervise          children             participating                 in programs                 at Middle          School.


                           ONE             HUNDRED                 EIGHTY-SECOND:                                         At    all     times         hereinafter             mentioned,              the



          Defendant,                 BOCES,          created            a master-          servant          relationship                with         Reitman,             employing            him      to


          interact          and       supervise        children             participating             in programs                     at Middle            School.


                           ONE             HUNDRED                 EIGHTY-THIRDs                                          The       unwanted               contact         by     Reitman,            upon



          Plaintiff,           occurred           during          his    regular       working           hours         and          at the      place       of his         employment                 with



          Defendant,                  SCHOOL           DISTRICT,                   while      performing                  duties         of     a Social         Worker            on      behalf       of his


          employers.


                           ONE             HUNDRED                 EIGHTY-FOURTH:                                         The       unwanted               contact         by     Reitman,            upon



          Plaintiff,           occurred           during          his    regular       working           hours         and          at the      place       of   his       employment                 with



          Defendant,                 BOCES,          while         performing               duties      of     a Social             Worker            on    behalf         of his       employers.


                           ONE             HUNDRED                 EIGHTY-FIFTH:                                          The       sexual           contact        by     Reitman            occurred             in


          the     course             and    scope    of     his     employment                with      Defendant,                    SCHOOL                DISTRICT.




                                                                                                              28




                                                                                                    30 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                     INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 31 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                       ONE          HUNDRED                    EIGHTY-SIXTH:                                                          The          sexual        contact        by     Reitman



          occurred         in the      course           and    scope       of his         employment                   with     Defendant,                  BOCES.


                       ONE          HUNDRED                    EIGHTY-SEVENTH:                                                        The          sexual        contact        by     Reitman           was



          generally         foreseeable             to Defendant,                 SCHOOL                DISTRICT.



                       ONE          HUNDRED                    EIGHTY-EIGHTH:                                                         The      sexual            contact        by     Reitman           was



          generally         foreseeable             to Defendant,                 SCHOOL                BOCES.



                       ONE          HUNDRED                    EIGHTY-NINTH:                                                          The      Defendant,                    SCHOOL


          DISTRICT,              was      negligent            and      careless           in hiring,           retaining            and     supervising                 Reitman;           ignoring,


          condoning,            enabling,           facilitating           inappropriate                conduct               and     inappropriate                    sexual     contact          and


          conduct         by    Reitman;            failing          to report           the    aforementioned                      complaints               and       conduct,         failing      to



          remedy         the    aforementioned                      complaints             and     conduct;             and     in    allowing              such        conduct        to persist.


                       ONE          HUNDRED                    NINETIETH:                                                             At     all     times        hereinafter            mentioned,


          the    Defendant,            BOCES,             was        negligent            and     careless            in hiring,           retaining             and     supervising              Reitman;



          ignoring,        condoning,               enabling,           facilitating             inappropriate                 conduct              and     inappropriate               sexual


          contact        and     conduct           by    Reitman;              failing         to report         the     aforementioned                         complaints            and    conduct,



          failing      to remedy             the    aforementioned                     complaints               and     conduct;             and       in    allowing           such      conduct         to


          persist.


                         ONE        HUNDRED                    NIN_ETY-FIRST:                                                         The      Plaintiff,              SEAN          BOYLE's,


          injuries       were       due      to the      negligence              and       carelessness                of the        Defendant,                 SCHOOL               DISTRICT,               its



          agents,        servants         and/or        employees               as outlined             above          by     negligently                 and     carelessly           hiring,



          retaining        and      supervising               Reitman            thereby         enabling             the     sexual         assault            and     molestation              of the



          Plaintiff,       SEAN           BOYLE,              all    without         any        negligence              on    the     part         of the       Plaintiff,        SEAN            BOYLE,


          contributing            thereto.




                                                                                                           29




                                                                                                 31 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                                  INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 32 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                         ONE            HUNDRED                   NINETY-SECOND:                                           The        Plaintiff,            SEAN               BOYLE's,                   injuries


          were         due   to the        negligence              and         carelessness                of    the     Defendant,                 BOCES,               its     agents,          servants



          and/or         employees               as outlined                 above      by    negligently                 and      carelessly               hiring,          retaining             and



          supervising              Reitman              thereby           enabling           the     sexual            assault       and       molestation                   of the          Plaintiff,          SEAN


          BOYLE,             all    without             any     negligence              on    the      part       of the         Plaintiff,           SEAN             BOYLE,                 contributing


          thereto.


                         ONE            HUNDRED                   NINETY-THIRD:                                            The        aforementioned                         conduct             of the



          Defendants               herein,           one,      or both         of    them,         their        agents,          servants           and/or         employees,                   was         committed



          in willful,         wanton,             reckless,             and     total     disregard              to the         rights,        safety,          and      wellbeing                 of the



          Plaintiff,         entitling           Plaintiff         to an award                of punitive                damages,              and         claim       is made               therefor.


                                                                  NINETY-FOURTH_·
                         ONE            HUNDRED                                                                            This        action         falls        within             one     or more



          exceptions               set forth           in the     Civil        Practice            Laws         and      Rules         § 1602.


                         ONE            HUNDRED                   NINETY-FIFTH:                                            As      a result           of    the       foregoing,               the    Plaintiff,


          SEAN           BOYLE,                was      caused          to    suffer      damages                in    an amount               of    money            that           exceeds         the      monetary


          jurisdiction             of    all    other         Courts.


                                                            AS AND              FOR          A SECOND                     CAUSE                OF      ACTION


                         ONE            HUNDRED                   NINETY-SIXTH:                                            Plaintiff           repeats             and      reiterates             each        and



          every        allegation              set forth        in the         FIRST          CAUSE               OF ACTION,                        inclusive            with          the     same         force      and


          effect        as if more             fully        set forth         herein.


                         ONE            HUNDRED                   NINETY-SEVENTH:                                          The        Defendant,                   SCHOOL                   DISTRICT,                 its



          agents,         servants             and/or         employees              were      negligent                in the       hiring,         retention              and        supervision               of



          Reitman,           thereby             enabling          the        sexual      assault           and        molestation              of the          Plaintiff,             SEAN           BOYLE.


                         ONE            HUNDRED                   NINETY-EIGHTH:                                           Defendant,                 BOCES,                   its    agents,        servants




                                                                                                                  30




                                                                                                     32 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                                 INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 33 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          and/or          employees              were        negligent                in the       hiring,       retention              and     supervision                   of    Reitman,              thereby



          enabling          the    sexual              assault      and            molestation               of the       Plaintiff,          SEAN             BOYLE.


                          ONE          HUNDRED                      NINETY-NINTH:                                             As       a result        of the         negligence                  and


          carelessness             of the             Defendant,               SCHOOL                DISTRICT,                   its    agents,          servants,             and/or           employees,               the



          Plaintiff,         SEAN           BOYLE,                was         caused          to    suffer          severe       and       lasting        emotional                  anxiety            and     distress.



                          TWO HUNDREDTH:                                                                                      As       a result        of the         negligence                  and



          carelessness             of the         Defendant,                  BOCES,               its   agents,           servants,           and/or          employees,                  the     Plaintiff,


          SEAN            BOYLE,              was       caused           to    suffer        severe           and     lasting          emotional               anxiety             and     distress.



                          TWO HUNDRED                               FIRST:                                                    As       a result        of the         negligence                  and


          carelessness             of the             Defendant,              SCHOOL                 DISTRICT,                   its    agents,          servants             and/or         employees,                  the



          Plaintiff,         SEAN             BOYLE,              was         caused          to    suffer          severe       and       lasting        emotional                  anxiety            and     distress


          and      will     continue             to     suffer      from            said    anxiety           and        distress         indefinitely               into      the       future         all    without



          any      negligence              on the         part      of    the        Plaintiff,          SEAN            BOYLE,               contributing                  thereto.


                          TWO HUNDRED                                  SECOND:                                                As       a result        of the         negligence                  and


          carelessness             of      the        Defendant,              BOCES,               its   agents,           servants           and/or           employees,                 the     Plaintiff,


          SEAN            BOYLE,              was        caused          to    suffer        severe           and     lasting          emotional               anxiety             and     distress           and     will



          continue          to    suffer         from        said        anxiety           and      distress          indefinitely              into      the        future        all    without             any


          negligence              on    the      part      of    the      Plaintiff,              SEAN         BOYLE,               contributing                thereto.



                          TWO HUNDRED                                  THIRD:                                                 As       a result,         the    Plaintiff,               SEAN           BOYLE,


          was      caused         to    suffer          damages               in     an amount               of money            that      exceeds             the     monetary              jurisdiction                of


          all   other       Courts.


                                                             AS        AND           FOR           A THIRD                 CAUSE              OF       ACTION


                          TWO HUNDRED                                  FOURTH:                                                Plaintiff           repeats            and      reiterates           each         and




                                                                                                                    31




                                                                                                         33 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                              INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 34 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          every        allegation            set forth           in the        FIRST         and      SECOND                   CAUSES              OF ACTION,                          inclusive          with      the


          same         force      and      effect       as if more              fully      set forth       herein.



                         TWO HUNDRED                                 FIFTH:                                               During          the     years          1984          through           1987,         and/or


          in the       years       prior      or     subsequent                thereto,       Reitman,             a public-school                      counselor               and/or          social      worker,


          was      acting         under       the      color         of    state    law      during       his      employment                    as counselor                   and/or          social      work        at



          the     Middle          School.



                         TWO HUNDRED                                 SIXTH:                                               During          all     times         herein          mentioned,               the



          Plaintiff,           SEAN          BOYLE,                 had     a constitutional              protection                  against          state     intrusions               on     personal



          security          and     bodily          integrity.



                         TWO HUNDRED                                 SEVENTH:                                             During          all     times         herein          mentioned,               the



          Plaintiff,           SEAN          BOYLE,                 had     a constitutional              right        to be free               from       sexual            assault         and


          molestation              by      a public        school            and/or        state      employee/official.



                         T_WO           HUNDRED                      EIGHTH:                                              Upon          information                  and       belief,         at all    times


          herein        mentioned,             the      Defendant,                 SCHOOL              DISTRICT,                      is and      was          responsible               for     the


          implementation                    of the       customs,              policies,        practices           and        procedures                for     the       management,                   hiring,



          retention,            supervision             and         training        of     school       employees,                 administrators                    and        officials.


                         TWO HUNDRED                                 NINTH:                                               Upon          information                  and       belief,         at all


          times        herein       mentioned,                 the        Defendant,          BOCES,               is and        was      responsible                  for      the      implementation



          of the        customs,           policies,           practices           and      procedures              for    the        management,                    hiring,          retention,


          supervision              and      training           of    school        employees,              administrators                   and         officials.



                         TWO HUNDRED                                 TENTH:                                               At    all     times          hereinafter              mentioned,               the



          Defendant,              SCHOOL                DISTRICT,                   had     notice       of     such       a pattern             of,     or substantial                  risk




                                                                                                              32




                                                                                                     34 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                   INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 35 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          of,   sexual    assault       and    molestation                 as evidenced               by     the         conduct           of    Reitman-a                school      district



          employee.


                        TWO HUNDRED                        ELEVENTH:                                           At          all   times          hereinafter             mentioned,


          the   Defendant,          BOCES,           had      notice         of    such        a pattern           of,      or     substantial           risk     of,      sexual      assault        and



          molestation        as evidenced             by      the        conduct          of    Reitman-a                 Board          of     Cooperative               Education



          employee.


                        TWO HUNDRED                        TWELFTH:                                            At          all   times          hereinafter             mentioned,           the



          Defendant,         SCHOOL            DISTRICT,                    was      deliberately             indifferent                  to known             facts      which



          demonstrated          an unreasonable                     risk     to the       safety        of   the         Plaintiff,           SEAN        BOYLE,                and    other



          students.


                         TWO HUNDRED                       THIRTEENTH:                                         At          all   times          hereinafter             mentioned,


          the   Defendant,          BOCES,           was      deliberately                indifferent          to known                    facts      which        demonstrated                  an



          unreasonable          risk    to the       safety         of the        Plaintiff,         SEAN            BOYLE,                   and     other      students.



                         TWO HUNDRED                       FOURTEENTH:                                         At          all   times          hereinafter             mentioned,


          the   Defendant,          SCHOOL             DISTRICT,                    was        negligently               indifferent                to known            facts   which



          demonstrated          an unreasonable                     risk     to the       safety        of   the         Plaintiff,           SEAN        BOYLE,                and    other



          students.


                         TWO HUNDRED                       FIFTEENTH:                                          At          all     times        hereinafter             mentioned,           the



          Defendant,         BOCES,           was     negligently                 indifferent           to known                 facts        which       demonstrated                 an



          unreasonable          risk    to the       safety         of     the    Plaintiff,         SEAN            BOYLE,                   and     other      students.



                         TWO HUNDRED                       SIXTEENTH:                                          As           a result          of the     foregoing,             the    Plaintiff,


          SEAN         BOYLE,          has    been     deprived              of his        constitutional                  right       to personal              security        and     bodily


          integrity.




                                                                                                      33




                                                                                               35 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                             INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 36 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                        TWO HUNDRED                                     SEVENTEENTH:                                                        The          Defendant,              SCHOOL


          District's,         aforementioned                        customs,             policies,            practices           and      procedures                caused         and/or         resulted          in


          the    depravation               of the         Plaintiff,             SEAN            BOYLE's                constitutional                 right      to personal             security           and



          bodily        integrity.


                        TWO HUNDRED                                     EIGHTEENTH:                                                         The          Defendant,              BOCES's


          aforementioned                    customs,              policies,           practices            and        procedures            caused             and/or       resulted            in the


          depravation            of the         Plaintiff,               SEAN           BOYLE's                constitutional               right         to personal              security         and      bodily


          integrity.


                                                                        NINETEENTH_·
                        TWO HUNDRED                                                                                                         As      a result          of the        foregoing,            the



          Plaintiff,          SEAN          BOYLE,                 demands              relief        under        42     USC        1983        for      violation             of his    rights         under       the


          Due       Process          Clause          of     the     United           States       Constitution.


                        TWO HUNDRED                                     TWENTIETH:                                                          As      a result          of the        foregoing,


          the    Plaintiff,          SEAN            BOYLE,                was       caused           to   suffer        damages            in     an amount               of    money          that     exceeds


          the    monetary            jurisdiction                 of     all    other      Courts.


                                                                   AS          AND      FOR           A FOURTH                     CAUSE                 OF      ACTION


                 TWO HUNDRED                                TWENTY-FIRST:                                                                   Plaintiff            repeats,          reiterates          and      re


          alleges       each         and     every          allegation             set forth           in the         FIRST,         SECOND                    and    THIRD              CAUSES              OF


          ACTION,              inclusive             with         the     same        force       and        effect       as if more             fully         set forth        herein.


                 TWO HUNDRED                                TWENTY-SECOND:                                                                  At     all     times        hereinafter             mentioned


          the    Defendants                herein,          one,        some         or all      of them,             their      agents,         servants,            and/or        employees,


          negligently           inflicted            emotional                  distress         on    the       Plaintiff,        SEAN            BOYLE.


                 TWO HUNDRED                                TWENTY-THIRD:                                                                   At     all     times        hereinafter             mentioned,


          the    Defendants                herein,          had         a duty       to protect            the      Plaintiff,          SEAN             BOYLE,             from       harm.




                                                                                                                   34




                                                                                                       36 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                            INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 37 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                   TWO HUNDRED                            TWENTY-FOURTH:                                                         At     all    times       hereinafter         mentioned,


          the      Defendants               herein,      had    a duty      to protect            the     Plaintiff,         SEAN             BOYLE,           from      sexual       predators.


                   TWO HUNDRED                            TWENTY-FIFTH:                                                          At     all    times       hereinafter         mentioned,


          the      Defendants               herein,      had    a duty      to protect            the     Plaintiff,         SEAN             BOYLE,           from      molestation.


                   TWO HUNDRED                            TWENTY-SIXTH;                                                          At     all    times      hereinafter          mentioned,


          the      Plaintiff,         SEAN            BOYLE,        was        sexually         assaulted             and    molested            while      under        the   care      and


          supervision               of the      Defendants             herein.


                   TWO HUNDRED                            TWENTY-SEVENTH_:                                                       At    all     times      hereinafter          mentioned,


          the      Defendants               herein       breached        the     duty      they      owed         to the      Plaintiff,          SEAN           BOYLE,           when      he was



          sexually              assaulted          and   molested         while         under       the    care        and   supervision                of the    Defendants             herein.


                   TWO HUNDRED                            TWENTY-EIGHTH:                                                         At    all     times      hereinafter          mentioned,


          the      Defendants               herein       breached        the     duty      they      owed         to the      Plaintiff,          SEAN           BOYLE,           when      they


          failed        to protect           him      from     harm.


                   TWO HUNDRED                            TWENTY-NINTH:                                                          At    all     times      hereinafter          mentioned,


          the      Defendants               herein       breached        the     duty      they      owed         to the      Plaintiff,          SEAN           BOYLE,           when      they


          failed        to protect           him      from     sexual      predators.


                   TWO HUNDRED                            THIRTIETH:                                                             At    all     times      hereinafter          mentioned,


          the      Defendants               herein       breached        the     duty      they      owed         to the      Plaintiff,          SEAN           BOYLE,           when     they


          failed        to protect           him      from     molestation.


                   TWO HUNDRED                            THIRTY-FIRST:                                                          At    all     times      hereinafter          mentioned,


          the      Plaintiff,         SEAN            BOYLE,        suffered            emotional              harm     as a direct            result     of   the    breach       of    duty


          perpetrated               by   the    Defendants             herein.


                   TWO HUNDRED                            THIRTY-SECOND:                                                         At    all     times      hereinafter          mentioned,




                                                                                                          35




                                                                                                37 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                      INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 38 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          the   Plaintiff,        SEAN          BOYLE,              suffered          emotional            harm     as a direct            result    of the      Defendants       herein



          failing      to protect       him        from      harm.


                TWO HUNDRED                             THIRTY-THIRD:                                                       At       all    times    hereinafter         mentioned,


          the   Plaintiff,        SEAN          BOYLE,              suffered          emotional            harm     as a direct            result    of the      Defendants       herein



          failing      to protect       him        from      sexual          predators.


                                                        THIRTY-FOURTH·
                TWO HUNDRED                                                                                                 At       all    times    hereinafter         mentioned,


          the   Plaintiff,        SEAN          BOYLE,              suffered          emotional            harm     as a direct            result    of the      Defendants       herein



          failing      to protect       him        from      molestation.


                TWO HUNDRED                             THIRTY-FIFTH:                                                       At       all   times     hereinafter         mentioned,


          the   Defendants          herein          knew       or should              have        known      that    they       employed            a sexual       predator.


                TWO HUNDRED                             THIRTY-SIXTH:                                                       At       all   times     hereinafter         mentioned,


          the   Defendants          herein          exposed           the     Plaintiff,            SEAN      BOYLE,            to    a sexual       predator.


                TWO HUNDRED                             THIRTY-SEVENTH:                                                     At       all   times     hereinafter         mentioned,        it


          was       foreseeable        that      the    Plaintiff           would          suffer    emotional         harm          as a direct       result      of the


          Defendants          herein          failing      to protect           him        from      harm.


                TWO HUNDRED                             THIRTY-EIGHT.                         H:                            At       all   times     hereinafter        mentioned,         it


          was       foreseeable        that      the    Plaintiff           would          suffer    emotional         harm          as a direct       result      of the


          Defendants          herein          failing      to protect           him        from      a sexual       predator.


                TWO HUNDRED                             THIRTY-NINTH:                                                       At       all   times     hereinafter        mentioned,


          the   Plaintiff,        SEAN          BOYLE,              suffered          emotional            harm     as a direct            result    of the     Defendants        herein



          failing      to protect       him        from      molestation.


                TWO HUNDRED                             FORTIETH:                                                           At       all   times     hereinafter        mentioned,




                                                                                                      36




                                                                                               38 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                     INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 39 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          The      Plaintiff,        SEAN         BOYLE,          genuinely            suffered         emotional         harm           as a direct         result      of the


          Defendants              herein     failing     to protect          him      from      harm.


                  TWO HUNDRED                          FORTY-FIRST:                                         At    all   times       hereinafter             mentioned,            the



          Plaintiff,        SEAN           BOYLE,        genuinely           suffered          emotional           harm     as a direct            result      of the      Defendants


          herein       failing       to protect        him      from     a sexual          predator.


                  TWO HUNDRED                          FORTY-SECOND:                                        At    all   times       hereinafter             mentioned,          the



          Plaintiff,        SEAN           BOYLE,        genuinely           suffered          emotional           harm     as a direct            result      of the      Defendants


          herein       failing       to protect        him      from     molestation.


                  TWO HUNDRED                          FORTY-THIRD                                          At    all   times       hereinafter             mentioned          the



          Plaintiff,        SEAN           BOYLE,        feared        for   his     own       safety     as a direct           result      of the     Defendants              herein,


          one,     some          or all    of them,     their     agents,          servants,       and/or        employees,              failing     to protect          him      from


          harm.


                  TWO HUNDRED                          FORTY-FOURTH:                                        At    all   times       hereinafter             mentioned          the



          Plaintiff,        SEAN           BOYLE,        feared        for   his     own       safety     as a direct           result      of the     Defendants              herein,


          one,     some          or all    of them,     their     agents,          servants,       and/or        employees,              failing     to protect          him      from   a


          sexual       predator.


                  TWO HUNDRED                          FORTY-FIFTH:                                         At    all   times       hereinafter         mentioned              the



          Plaintiff,        SEAN           BOYLE,        feared        for   his     own       safety     as a direct           result      of the     Defendants              herein,


          one,     some          or all    of them,     their     agents,          servants,       and/or        employees,              failing     to protect          him      from   a


          molestation.


                  TWO HUNDRED                          FORTY-SIXTH:                                         At    all   times      hereinafter          mentioned              the




                                                                                                  37




                                                                                         39 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                                       INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 40 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          Plaintiff,           SEAN                BOYLE,              feared          for     his      own        safety       as a direct              result       of the          Defendants                 herein,


          one,        some       or all            of them,           their      agents,             servants,             and/or        employees,                exposing                him      to a sexual


          predator.


                  TWO HUNDRED                                   FORTY-SEVENTH:.                                                                     As     a direct          and          proximate            cause       of


          the     negligent                infliction           of     emotional               distress            caused           by    the     Defendants                 herein,             one,     some       or all          of



          them,        their         agents,            servants,             and/or         employees,                the     Plaintiff,            SEAN           BOYLE,                  endured           severe       pain


          and      suffering,               distress,           depression,                  anxiety,          emotional                 and     psychological                  anguish,                and    other


          damages.


                  TWO HUNDRED                                   FORTY-EIGHTH:                                                                       The      conduct            of        the     Defendants



          herein,        one,         some            or all     of     them,          their     agents,             servants,            and/or         employees,                  in    their        negligent


          infliction            of        emotional            distress           upon         the      Plaintiff,            SEAN             BOYLE,             was        extreme               and      outrageous.


                  TWO HUNDRED                                   FORTY-NINTH:                                                                        The      aforementioned                         conduct          of the


          Defendants                  herein,           one,     some           or all         of them,            their      agents,            servants,          and/or           employees,                was


          committed                  in    willful,           wanton,           reckless,             and      total        disregard             to the        rights,       safety,             and     wellbeing             of


          the     Plaintiff,               SEAN          BOYLE,                entitling             him      to     an award             of punitive              damages,                 and      claim       is made


          therefor.


                  TWO HUNDRED                                   FIFTIETH:                                                                           As    a result           of the         foregoing,              the


          Plaintiff            was         caused         to    incur         pain      and      suffering,                distress,           depression,                anxiety,              emotional           and


          psychological                     anguish,            and       other        damages                in   an amount                of    money           that      exceeds               the    monetary


          jurisdiction                of     all      other     Courts.


                                                                AS       AND            FOR           A FIFTH                 CAUSE                OF      ACTION


                         TWO HUNDRED                                     FIFTY-FIRST:                                                               Plaintiff         repeats              and      reiterates




                                                                                                                       38




                                                                                                              40 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                             INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 41 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          each         and      every       allegation             set forth           in the      FIRST,            SECOND,             THIRD             and       FOURTH                     CAUSES            OF


          ACTION,                 inclusive            with       the       same      force      and      effect       as if more            fully       set forth        herein.


                                                                        FIFTY-SECOND·
                          TWO HUNDRED                                                                                                   The          aforementioned                    conduct           of the



          Defendants                herein,          their      agents,           servants,          employees,              administrators,                   and/or         officials           was



          outrageous               and/or            done      willfully,            wantonly,            and/or       with      reckless             indifference              to the          rights    of the



          Plaintiff,            SEAN          BOYLE.

                                                                        FIFTY-THIRD_·
                          TWO HUNDRED                                                                                                   The          Defendants               herein,           their



          agents,            servants,         employees,                   administrators,               and/or       officials,         knew           or should             have        known,         that



          their        reckless          indifference              to the          Plaintiff       being        a victim         of    sexual          assault          and     molestation               would



          further         harm          Plaintiff,           SEAN            BOYLE.


                          TWO HUNDRED                                   FIFTY-FOURTH:                                                   The          Defendants               herein,           their    agents,



          servants,             employees,              administrators,                   and/or        officials,         deliberately               failed       to report              the



          aforementioned                      harmful            sexual         assault        and     molestation.



                          TW_O            HUNDRED                       FIFTY-FIFTH:                                                    As      a direct          and     proximate


          result        of the       reckless,              outrageous,              wanton,          willful        and/or         malicious            conduct          of the           Defendants,


          the      Plaintiff,           SEAN           BOYLE,                endured,          physical         pain     as well         as psychological                       and        emotional



          suffering.


                             TWO HUNDRED                                FIFTY-SIXTH:                                                    The          conduct         of the        Defendants               was



          extreme,              outrageous              and       shocking            to the       conscious,           and      was      committed                in willful,              wanton         and



          total        disregard           to the       rights,          safety       and      well-being             of the     Plaintiff,            SEAN          BOYLE,                 entitling       the



          Plaintiffs,             to an award                 of punitive            damages,            and       a claim       is made             therefor.


                             TWO HUNDRED                                FIFTY-SEVENTH:                                                  During            the     years         1984        through         1987,




                                                                                                                39




                                                                                                     41 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                   INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 42 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          and/or      in the      years      prior        or   subsequent                thereto,         Defendant,               SCHOOL                DISTRICT,              its    agents,


          servants       and/or      employees,                 administrators                 and        officials         had     knowledge                 of the    sexual         assault     and


          molestation          of the        Plaintiff,         SEAN           BOYLE,                by    Reitman.



                        WHEREFORE,                         Plaintiff,         demands               judgement               against         the    Defendants            in the        FIRST,


          SECOND,             THIRD,           FOURTH                   and    FIFTH          CAUSES                  OF ACTION,                    in   an amount          of money             that



          exceeds       the    monetary              jurisdiction             of   all    other       Courts,           together        with        punitive           damages          and


                                    attorneys'
          interest,     costs,                             fees       and     disbursements                     of this       action.



          Dated:      White        Plains,        New          York
                        August         16,     2019




                                                                                                                      Yours,        etc.,




                                                                                                                      MEAGHER                     & MEAGHER,                      P.C.
                                                                                                                      Attorneys         for       Plaintiff
                                                                                                                      111      Church         Street
                                                                                                                      White        Plains,        New         York      10601

                                                                                                                      (914)       328-8844




                                                                                                           40




                                                                                               42 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                                    INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 43 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




                                                                                                 VERIFICATION


          STATE          OF       NEW YORK                                                 )
                                                                                           ) ss.:
          COUNTY                OF WESTCHESTER                                             )


                       CHRISTINA                       M.      KILLERLANE,                          ESQ.        being       duly     sworn,           deposes          and    says:


                       That           she     is an associate                   with      the    firm      of    MEAGHER                   & MEAGHER,                    P.C.,        the    attorneys


          for   the   plaintiff(s)                in the       within           action.


                       That           she     has    read       the     within            SUMMONS                 AND          VERIFIED                COMPLAINT,                      and        knows


          the   contents              thereof,         and     that       the     same          is true    to her        own       knowledge,               except       as to the          matters


          therein      stated           to be alleged               upon          information              and    belief,          and     that      as to those        matters,            she    believes


          it to be true.


                       That           the     sources         of    her      information                and     knowledge                are   investigations                and   records          on    file.


                       That           the     reason         this     Verification                is made        by     deponent,              and    not    by   the    plaintiff(s),             is that


          the   plaintiff(s)                is/are     not     within           the    County           where      the      attorney           has    his    office.




                                                                                                                         CHRISTINA                    KILLERLANE,                     ESQ.


          Sworn       to before               me on this              16th

                      August,               201




          Notary               blic




                                                        JENNIFER     C. PATRISSI
                                                  Notary    Public, State Of New York
                                                            No. 02PA6085425
                                                  Qualified    In Westchester  County
                                                    Commission       Expires  12/30/ 74




                                                                                                     43 of 44
FILED: WESTCHESTER COUNTY CLERK 08/20/2019 02:40 PM                                                                                                                     INDEX NO. 62815/2019
NYSCEF DOC. NO. 1Case 7:19-cv-08577-VB Document 6-1 Filed 09/18/19 Page 44 of 44NYSCEF: 08/20/2019
                                                                     RECEIVED




          INDEX          No.:                                                                                    Year:         2019                                       _
          SUPREME                COURT            OF THE             STATE           OF    NEW YORK
          COUNTY                OF WESTCHESTER

          SEAN         BOYLE,


                                                                    Plaintiff,


                       -against-



          NORTH           SALEM             CENTRAL                  SCHOOL               DISTRICT
          and    PUTNAM-NORTHERN                                    WESTCHESTER
          BOARD           OF COOPERATIVE                              EDUCATIONAL
          SERVICES               a/k/a      BOCES,


                                                                    Defendants.




                                                                  SUMMONS                  AND         VERIFIED                  COMPLAINT


                                                                                 MEAGHER               & MEAGHER,                         P.C.

                                                                                           Attorney        for      Plaintiff
                                                                                             111      Church          Street
                                                                                  White      Plains,       New           York         10601

                                                                                               (914)       328-8844




          Pursuant        to 22      NYCRR               130-1.1,         the     undersigned,            an attorney             admitted         to practice      in the    courts     of New

          York       State,     certifies        that,     upon       information            and      belief      and       reasonable           inquiry,    the   contentions         contained

          in the     annexed         documents              are     not     frivolous.


          Dated:       August         16.    2019




                                                                                              Print            ignature's         Name           CHRISTINA          KILLERLANE.                ESQ.


          Service       of    a copy        of   the     within                                                                               is hereby     admitted.

          Dated:



                                                                                              Attorney(s)                for




                                                                                           44 of 44
